DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Stein on August 9, 2022.
The application has been amended as follows: 
Claim 14, line 1, replace “the” with “an” before the word “inlet”.
Claim 14, line 2, replace “a” with “the” before “processing”.
Claim 14, line 3, delete the word “the” before “oxidizing”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 2, 14-16, 19 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including an anti-deposition shield provided around the main body of the target to cover the flange, the target clamp, and the target holder, the anti-deposition shield being directly attached to the target holder and having a labyrinth structure in which an inner tip end thereof is disposed to enter a recess between the main body of the target and the target clamp, and a surface of the inner tip end of the anti-deposition shield that faces a side surface of the main body and a top surface of the flange being covered with an insulating film.
Claims 3, 5-9, 12, 13, 17, 18, 20 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including an anti-deposition shield provided around the main body of the target to cover the flange, the target clamp, and the target holder, the anti-deposition shield being directly attached to the target holder and having a labyrinth structure in which an inner tip end thereof is disposed to enter a recess between the main body of the target and the target clamp, the anti-deposition shield is made of metal, and a surface of an inner tip end of the anti-deposition shield that faces a side surface of the main body and a top surface of the flange is covered with an insulating film.
The closest prior art of record to Japanese Patent No. 59-56611 B1 (“Canon”), U.S. Patent Publication No. 2014/0284210 Al (“Ishihara”), U.S. Patent Publication No. 2014/0102889 Al (“ Kajihara”), Japanese Patent Publication No. 07-034236 (“Nishimura”) and U.S. Patent No. 5,433,835 (“Demaray’”) fails to teach an anti-deposition shield provided around the main body of the target to cover the flange, the target clamp, and the target holder, the anti-deposition shield being directly attached to the target holder and having a labyrinth structure in which an inner tip end thereof is disposed to enter a recess between the main body of the target and the target clamp, and a surface of the inner tip end of the anti-deposition shield that faces a side surface of the main body and a top surface of the flange being covered with an insulating film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
August 9, 2022